In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Mahon, J.), dated August 11, 1999, which granted the motion of the plaintiff wife to enjoin him from transferring, encumbering, selling, or disposing of any assets or property held solely in his name or jointly with others except in the ordinary course of business, and requiring him, among other things, to notify the plaintiff of personal expenditures over $10,000.
Ordered that the order is reversed, with costs, and the motion is denied.
The Supreme Court erred in enjoining the defendant from transferring, encumbering, selling, or disposing of any assets or property held solely in his name or jointly with others except in the ordinary course of business, and requiring the defendant to, among other things, notify the plaintiff of personal expenditures over $10,000. The relief sought by the plaintiff was not supported by proof that the defendant was attempting or threatening to dispose of marital assets so as to adversely affect her ultimate rights regarding equitable distribution (see, Stanton v Stanton, 211 AD2d 781; Guttman v Guttman, 129 AD2d 537). Mangano, P. J., Luciano, Feuerstein and Schmidt, JJ., concur.